RECEIPT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RONNIE FUSSELL 3349345
CLERK OF THE CIRCUIT AND COUNTY COURTS Printed On:
JACKSONVILLE, DUVAL COUNTY, FLORIDA 01/10/2049 03:03
Page 1 of 1
Receipt Number: 3349345 - Date 01/10/2019 Time 3:03PM
Received of: Zebersky Payne
110 SE 6th St, suite 2150
Ft. Lauderdale, FL 33301
Cashier Name: EFile Balance Owed: 401.00
Cashier Location: E-Filing Total Amount Paid: 401.00
Receipt ID: 6628907 Remaining Balance: 0.00
Division: CV-E(Circuit)
Case# 16-2019-CA-000218-XXXX-MA -- PLAINTIFF: KUHR, NATALIE
Item | Balance | Paid | Bal Remaining
Fees 401.00 401.00 0.00
Case Total 401.00 401.00 0.00
Payments
Type | Ref# Amount
EFILING 23571491 401.00
Total Received 401.00
Total Paid 401.00
The clerk of courts is here to help you.
We can be found online at: WWW.DUVALCLERK.COM
The main courthouse Location is: Clerk of the Circuit and County Courts
Duval County, Florida
501 West Adams Street
Jacksonville, Florida 32202
The main telephone number is: 904-255-2000
Other Locations: Neptune Beach Courthouse Annex

1543 Ailantic Blvd
Neptune Beach, Florida 32266

 
Filing # 83117743 E-Filed 01/09/2019 06:14:58 PM

FORM 1.997. CIVIL COVER SHEET

16-2019-CA-000218-XXXX-Mé

CV-E

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

 

 

 

completion.)
l. CASE STYLE
IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT,
INAND FORDUVAL COUNTY, FLORIDA
Case No.:
Judge:
Natalie Kuhr
Plaintiff
vs.
Mavo Clinic Jacksonville, Professional Service Bureau Inc
Defendant
Il. TYPE OF CASE
0 Non-hemestead residential foreclosure
© Condominium $250,00 or more
C1 Contracts and indebtedness O Other real property actions $0 - $50,000
Eminent domain © Other real property actions $50,001 - $249,999
EI Auto negligence OQ Other real property actions $250,000 or more
O Negligence — other
O Business governance 0 sProfessional malpractice
Cl Business torts Oo Malpractice - business
1 Environmental/Toxic tort a paced
O Third party indemnification O ‘Malpractice ~ other professional
O —_Constructlon defect & Other
Cl Mass tort Os Antitrust/Trade Regulation
Negligent security 1 ~_s Business Transaction
Nursing home negligence ® — Gircuit Civil- Not Applicable
CO Premises llability — commercial © Constitutional challenge-statute or
O _s~Premises ‘lability — residentlal ordinance
O Products liability oO const challenge-proposed
O Real Property/Mortgage foreclosure bo Corporate Trusts
1 Commercial foreclosure $0 - $50,000 oO Discrimination-employment or other
O Commercial foreclosure $50,001 - $249,999 Oo fastiranceidieins
© Commercial foreclosure $250,000 or more a Intellectual property
O Homestead residential foreclosure $0 — 50,000 g Libel/Slander
ao ear residential foreclosure $50,001 - gd Shareholder derivative action
O Homestead residential foreclosure $250,000 or 5 Securities litigation
more Oo Trade secrets
G1 _sNon-homestead residential foreclosure $0 - ©) Trust litigation
$50,000
1 Non-homestead residential foreclosure

$50,001 - $249,999

 

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/10/2019 03:03:00 PM
COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes D1 No KX

Hl. REMEDIES SOUGHT (check ail that apply):
& Monetary;
1 Non-monetary declaratory or injunctive relief;
f] =Punitive

IV, NUMBER OF CAUSES OF ACTION: (_)
(Specify)

4

Vv. IS THIS CASE A CLASS ACTION LAWSUIT?
Yes
O No

Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
& No
O Yes -If“yes" list all related cases by name, case number and court:

Vil. iS JURY TRIAL DEMANDED IN COMPLAINT?
Yes
No

IO |x

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jordan Alexander Shaw FL Bar No.: 111771
Attorney or party (Bar number, if attorney)

 

Jordan Alexander Shaw 01/09/2019
(Type or print name) Date
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

CLASS REPRESENTATION
NATALIE KUHR, CV-E
Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, and
PROFESSIONAL SERVICE
BUREAU, INC.,
Defendants.

SUMMONS
20 DAY CORPORATE SERVICE

THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Mayo Clinic Jacksonville
By Serving its Registered Agent:
Stephen P. Nelson, Esq.
4500 San Pablo Road
Jacksonville, FL 32224

Each defendant is required to serve written defenses to the complaint or petition on
Plaintiff’s Attorney:
Jordan A. Shaw, Esq.
Zebersky Payne Shaw Lewenz, LLP
110 SE 6" Street
Suite 110
It. Lauderdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff’s Attorney or immediately thereafter. If a Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

[1804092/1]

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/16/2019 09:21:57 AM
DATED on Jan 16 2019

RONNIE FUSSELL

As Clerk of the Court
By ve
As Deputy Clerk

 

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”

[1804092/1]
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

CLASS REPRESENTATION
NATALIE KUHR, CV-E
Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, and
PROFESSIONAL SERVICE
BUREAU, INC.,
Defendants.

 

SUMMONS
20 DAY CORPORATE SERVICE

THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Professional Service Bureau, Inc.
By Serving its Registered Agent:
CT Corporation System
1200 South Pine Island Road
Plantation, FL 33324

Each defendant is required to serve written defenses to the complaint or petition on
Plaintiffs Attorney:

Jordan A. Shaw, Esq.
Zehersky Payne Shaw Lewenz, LLP

110 SE 6" Street
Suite 110
Ft. Lauderdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff’s Attorney or immediately thereafter. If a Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

[1804093/1]

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/16/2019 09:21:57 AM
DATED on Jan 16 2019

 

RONNIE FUSSELL
As Clerk of the Court

SBICPS
By
As Deputy Clerk

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”

[1804093/1]
RECEIPT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RONNIE FUSSELL 3352614
CLERK OF THE CIRCUIT AND COUNTY COURTS Printed On: -
JACKSONVILLE, DUVAL COUNTY, FLORIDA 01/16/2019 09:22
Page 4 of 1
Receipt Number: 3352614 - Date 01/16/2019 Time 9:22AM
Received of: Jordan Shaw
110 SE 6th Street
Suite 2150
Fort Lauderdale, FL 33301
Cashier Name: EFile Balance Owed: 20.00
Cashier Location: E-Filing Total Amount Paid: 20.00
Receipt ID: 6632380 Remaining Balance: 0.00
Division: CV-E(Circuit)
Casei# 16-2019-CA-000218-XXXX-MA -- PLAINTIFF; KUHR, NATALIE
Item | Balance | Paid Bal Remaining
Fees 20.00 20.00 0.00
Case Total 20.00 20.00 0.00
Payments
Type Ref# Amount
EFILING 23626336 20.00
Total Received 20,00
Total Paid 20.00
The clerk of courts is here to help you.
We can be found online at: WWW.DUVALCLERK.COM
The main courthouse Location is: Clerk of the Circuit and County Courts
Duval County, Florida
501 West Adams Street
Jacksonville, Florida 32202
The main telephone number is: 904-255-2000
Other Locations: Neptune Beach Courthouse Annex

1543 Atlantic Blvd
Neptune Beach, Florida 32266

 
Filing # 83688937 E-Filed 01/22/2019 12:04:10 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 2019-CA-000218
CLASS REPRESENTATION
NATALIE KUHR, on behalf of
herself and all other similarly
situated,,

Plaintiff,
-vVS-

MAYO CLINIC
JACKSONVILLE, a Florida not for
profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC. a __ foreign
corporation

Defendants.
/

 

NOTICE OF ACCEPTANCE AND WAIVER OF SERVICE BY
DEFENDANT, MAYO CLINIC JACKSONVILLE

The undersigned attomey, Christi A. Lawson, on behalf of Defendant MAYO CLINIC
JACKSONVILLE, does hereby acknowledge and accept Service of Process and receipt of
Plaintiff's Complaint, and further acknowledges that a response to Plaintiff's Complaint is due
sixty (60) days from January 15, 2019 (March 15, 2019) pursuant to Rule 1.070(i)(4), Fla. R. Civ.
P., absent further order of the Court.

Dated this 22nd day of January, 2019.

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson(@foley.com

Tel. 407.244.3235

Fax 407.648.1743

 

4838-3172-3398.1

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/22/2019 04:09:49 PM
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 22nd day of January, 2019, the foregoing Notice of
Acceptance and Waiver of Service by Defendant, Mayo Clinic Jacksonville, was filed with the
Florida Court’s ePortal and served on all counsel of record.

ZEBERSKY PAYNE, LLP

Counsel for Plaintiff

110 S.E. 6" Street, Suite 2150

Ft. Lauderdale, Florida 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-778]

Primary Email: jshaw@zpllp.com
kslaven@zpllp.com

Secondary E-mail: mperez@zpllp.com
jgarcia@zpllp.com

/s/ Christi A. Lawson

Christi A, Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson(@foley.com

Tel. 407.244.3235

Fax 407.648.1743

 

4838-3172-3398.1
Filing # 86967977 E-Filed 03/26/2019 12:38:08 PM

RETURN OF SERVICE

State of Florida County of DUVAL: Clrcult Court:
‘Case Number: 16-2019-CA-218-XXX-MA

Plaintiff:
NATALIE KUHR,

vs.

Defendant:
MAYO CLINIC JACKSONVILLE, ET. AL.,

For

Jordan Alexander Shaw, Esq
ZEBERSKY PAYNE, LLP
110 Se 6th St

Sulte 2150

Ft. Lauderdale, FL 33301

Racelved by OJF SERVICES, INC. on the 21st day of March, 2019 at 1:50 pm to be served on PROFESSIONAL SERVICE
BUREAU, INC, 1200 S, PINE ISLAND RD, PLANTATION, FL 33324,

|, ANDREW KARP, do hereby affirm that on the 21st day of March, 2019 at 3:30 pm, Ii

CORPORATE SERVED: by delivering a true copy of tha SUMMONS AND COMPLAINT with the date and hour of service
andorsed thereon by me, to: DONNA MOCH EMPLOYEE OF CT CORPORATION SYSTEM at the address of 1200 S. PINE
ISLAND RD, PLANTATION, FL 33324 as registered agent for PROFESSIONAL SERVICE BUREAU, ING, and Informed
‘sald person of the contents therein, In compliance with state statutes 48.081.

1 CERTIFY THAT | AM.OVER THE AGE OF 18; HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525,

Lo

ANDREW KARP YW )
SPS #260

OJF SERVICES, INC,

13727 S.W, 152nd Street

P.M.B. 354

Miaml, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2019004506

Copyright © 1892-2019 Database Services, Inc, « Process Server's Toolbox VB.0h

UVVTREYYAOU o

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/28/2019 01:43:41 PM

 
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM
+2 6Y
IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

 

 

CLASS REPRESENTATION

NATALIE KUER, CV-E

Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, and ly
PROFESSIONAL SERVICE
BUREAU, INC.,

Defendants.
/ Vo“
SUMMONS
20 DAY CORPORATE SERVICE % q D
THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Professional Service Bureau, Inc.
By Serving its Registered Agent:
C T Corporation System
1200 South Pine Island Road
Plantation, FL 33324

Each defendant is required to serve written defenses to the complaint or petition on
Plaintiff's Attorney:

Jordan A. Shaw, Esq.
Zebersky Payne Shaw Lewenz, LLP

‘ 110 SE 6" Street
Suite 110
¥t. Landerdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plnintiff’s Attorney or immediately thereafter. If 2 Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

(1804093/1}

ub ¢ Ole

JENTLM: VIVIAT CATIAITV DANATATIC CITGCOT FE MOP ONY NIITEINNINNAN.V1-67 ANA

 
Filing # 87000062 E-Filed 03/26/2019 04:37:49 PM

Anendleck

RETURN OF SERVICE

State of Florida County of DUVAL Circuit Court
Case Number: 16-2019-CA-278-XXX-MA

Plaintiff:
NATALIE KUHR

VS.

Defendant:
MAYO CLINIC JACKSONVILLE, ET. AL,

For:

Jordan Alexander Shaw, Esq
ZEBERSKY PAYNE, LLP
110 Se 6th St

Sulte 2150

Ft. Lauderdale, FL 33301

Received by OJF SERVICES, INC. on the 21st day of March, 2019 at 1:50 pm to be served on PROFESSIONAL SERVICE
BUREAU, INC, 1200 S, PINE ISLAND RD, PLANTATION, FL 33324.

!, ANDREW KARP, do hereby affirm that on the 21st day of March, 2019 at 3:30 pm, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to; DONNA MOCGH EMPLOYEE OF CT CORPORATION SYSTEM at the address of: 1200 S, PINE
ISLAND RD, PLANTATION, FL 33324 as registered agent for PROFESSIONAL, SERVICE BUREAU, ING, and Informed
said person of the contents therein, In compliance with state statutes 48.081,

} CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT 1 AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED, "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525,

LA

ANDREW KARP HAT,
SPS #260

OJF SERVICES, INC,
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(788) 293-5750

Our Job Serial Number: OJF-2019004506

Copyrighl © 1992-2018 Ontabase Servicos, Inc. » Process Server's Toolbox V8,0h

UT VRE RATA

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/28/2019 01:43:46 PM

 
Filing # 83380228 B-Filed 01/15/2019 02:54:48 PM

~~

AONTON, WIA AT CATINITV DARTATIC VITCOTTT MY TNW NIV EINNINAN.AIET ANA

+8. bY
IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case Na, 16-2019-CA-000218-XXX-MA

 

 

CLASS REPRESENTATION
NATALIE KUBR, CV-E
Plaintiff,
-Vs-
MAYO CLINIC
JACKSONVILLE, and
PROFESSIONAL SERVICE
BUREAU, INC,
Defendants. W i yas
| Va") 1) 14
SUMMONS
20 DAY CORPORATE SERVICE % Zz 0
THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Professional Service Bureau, Inc.
By Serving its Registered Agent:
CT Corporation System
1200 South Pine Island Road
Plantation, FL 33324

Each defendant is required to serye written defenses to the complaint or petition on
Plaintiff’s Attorney:
Jordan A. Shaw, Esq.
Zebersky Payne Shaw Lewenz, LL?
110 SE 6" Street
Suite 110
It. Lauderdale, FL 33304

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff's Attorney or immediately thereafter. If a Defendant fails to do so, a
default will be entered against that Defendant for the relicf demanded in the comp)aint or
petition.

(1804093/1)

ub ¢ Ole

 
DATED on Jan 16 2019

 

RONNIE FUSSELL
As Clerk of the Court

By BEICALS
As Deputy Clerk

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”

[1804093/1]

 
Filing # 87821405 E-Filed 04/11/2019 11:27:24 AM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 2019-CA-000218
CLASS REPRESENTATION
NATALIE KUHR, on behalf of CV-E
herself and all other similarly situated,

Plaintiff,
“VS-

MAYO CLINIC JACKSONVILLE, a
Florida not for profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC., a foreign corporation

Defendants.
/

 

NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF EMAIL ADDRESSES

PLEASE TAKE NOTICE that Christi A. Lawson, Esq., James A. McKee, Esq. and
Virginia R. Beeson, Esq., and the law firm of Foley & Lardner LLP, hereby enter their appearance
as counsel for Defendant, PROFESSIONAL SERVICE BUREAU, INC., and request that copies
of any and all pleadings, hearing notices, motions, orders, and other papers filed in this action be
furnished to Christi A. Lawson, Esq., James A, McKee, Esq. and Virginia R. Beeson, Esq. via

electronic mail at clawson@foley.com, jmckee@foley.com and vbeeson@foley.com.

Dated this 11" day of April, 2019.

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Primary: clawson@foley.com
Secondary: yhibbert@foley.com
Foley & Lardner LLP

111 .N. Orange Ave., Ste. 1800
Orlando, FL 32801

Tel: 407.244.3235

Fax: 407.648.1743

 

4822-7955-2147.1

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 04/12/2019 02:59:06 PM
James A. McKee
Florida Bar No. 0638218

Primary: jmckee@foley.com

Secondary: mlong@foley.com
Foley & Lardner LLP

106 E. College Avenue, Suite 900
Tallahassee, FL 32301

Tel: 850.222.6100

Fax: 850.561.6475

Virginia R. Beeson
Florida Bar No. 1003406

Primary: vbeeson@foley.com

Secondary: bshelley@foley.com
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11" day of April, 2019, I electronically filed a true and
correct copy of the foregoing using the Florida Courts E-Filing Portal System and a true and correct
copy was served on all counsel of record.

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

111 .N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson@foley.com
Tel. 407.244.3235
Fax 407.648.1743

 

     
